UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 23, 2008 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (317) 633-4100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On July 23, 2008, Steven C. Schiller, the Senior Vice President of Marketing of The Steak n Shake Company (the "Company") resigned his positions with the Company and its affiliated entities effective immediately in order to pursue other interests. In conjunction with his resignation, Mr. Schiller entered into an agreement with the Company which supersedes all other severance or employment agreements.Under the agreement, Mr. Schiller will receive as severance compensation an amount equal to ten months of his current annual salary, coverage under the Company’s group medical plans (or payment for COBRA coverage) for up to one year or until he obtains coverage under other plans, and the use of a Company-owned automobile for up tosix months. The foregoing is qualified in its entirety bythe full text ofthe agreement, acopy of which is attached hereto as Exhibit 10.1, and the information set forth therein is incorporated herein by reference as part of this item. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 10.1 Resignation and Complete General Release Agreement between the Steak n Shake Company andSteven C. Schillereffective July 23, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE STEAK N SHAKE COMPANY By: /s/Sardar Biglari Sardar Biglari Executive Chairman Dated:July 29, 2008
